Henry Wharton, during his lifetime, leased certain lands to Waialua Agricultural Company, Limited, for a term of twenty-five years from September 1, 1909, the lessee covenanting, among other things, to pay an annual rental of $425, and also all taxes, assessments *Page 503 
and other charges lawfully assessed against the demised premises. By the will of said Wharton, the land demised, as well as other property, was devised to Henry Waterhouse Trust Company, Limited, upon certain trusts set forth in the will.
On May 23, 1924, the trustee filed its petition for the approval of its sixth annual account as trustee, praying that the same be examined, audited and approved. As shown in the account, the trustee had paid taxes for the year 1923, amounting to $312.98, on the leased land, which amount the trustee later recovered from the lessee. The trustee, regarding said amount of $312.98 as income, charged a commission thereon at the rate of seven per cent, amounting to $21.91. The master, appointed by the court to examine and audit the account, urged that the trustee was not entitled to the commission charged and recommended that it be surcharged therewith.
The circuit judge has reserved for our consideration the question as to whether such taxes, when paid, constitute moneys received in the nature of revenue or income, entitling the trustee to commissions thereon under the provisions of section 2544, R.L. 1925.
Although no express provision has been made by statute for fees allowable to trustees, it has for many years been the rule in this jurisdiction to allow trustees the same compensation allowed to executors, administrators and guardians under section 2544, R.L. 1925, which provides that "Executors, administrators and guardians shall be allowed the following commissions upon all moneys received and accounted for by them, that is to say: * * * Upon all moneys received in the nature of revenue or income of the estate, such as rents, interest and general profits, ten per centum for the first thousand dollars, seven per centum for the *Page 504 
next four thousand dollars, and five per centum for all amounts over and above the first five thousand dollars. Such commissions of ten, seven and five per centum, to be allowed upon each accounting when made, but not oftener than once a year."
In this Territory it is the duty of the owner of real property to return the same for taxation, and the assessment is made against the owner, who is liable for the payment of the taxes. Many leases, probably the majority of leases, contain, as in the instant case, covenants that the lessee, in addition to the stipulated rent, will pay all taxes assessed, but such agreement between the parties to the lease cannot affect the obligation of the lessor to the government to pay the taxes. In the instant case, the lessor, or rather his successor in interest, the trustee, having paid the taxes and recovered the same from the lessee, is the trustee entitled to charge the ordinary commission on the amount collected?
While the precise question has never been presented to this court, it is of interest to note, from many cases called to our attention by counsel, that the question has frequently been raised before circuit judges presiding in equity, who have generally held that trustees, in cases similar to this, are entitled to commissions on sums representing taxes paid by tenants under the covenants of their leases.
While, strictly speaking, the words "rent" and "taxes" have entirely different meanings, where a party agrees to pay for the use of land a definitely stated annual amount and, in addition to such amount, agrees to pay all taxes assessed against the land, there would seem no room for doubt that, as far as the lessee is concerned, the total sum that he is required to pay constitutes rental for the use of the land. It is immaterial *Page 505 
to the lessee that the additional amount to be paid is not, in the lease, called rental but is called taxes, the result of such an agreement being simply that the lessee is required to pay both of the stated amounts for the use of the land and such payment is undoubtedly in the nature of rental.
"Whatever a tenant is required to pay as a compensation for the right to occupy land may generally be termed rent." W.S. QuinbyCo. v. Sheffield, 79 Atl. (Conn.) 179, 183.
"A payment of taxes under a covenant in a lease is clearly in the nature of a payment of rent to the lessor and is not a payment of taxes so far as the lessee is concerned." TaxAssessment Appeals, 11 Haw. 235, 240.
And this court in Richards v. Ontai, 20 Haw. 335, has clearly indicated that in its opinion, taxes payable by a lessee are in reality an additional part of the rent payable. In that case the plaintiff leased certain premises to defendant at an annual rental payable quarterly. The lease provided that the lessor should pay the taxes levied on the premises and that the lessees should pay all other charges of the leased premises and meet all requirements of the board of health at their own cost and expense. In a submission on an agreed statement of facts the first question submitted was whether the lessor or the lessees were liable under the terms of the lease to pay the sewer rates. The court held that sewer rates are not taxes within the ordinary meaning of the term and that the lessees were liable. On April 22, 1908, the lessor brought an action of assumpsit against the lessees for $685, being a balance of rent due under the lease, and recovered judgment. The second question was whether that judgment was a bar to the recovery by the plaintiff of that part of the sewer rates in controversy, which accrued prior *Page 506 
to the institution of that action of assumpsit. This court held the action barred, saying at page 338: "The payments agreed to be made for sewer rates and expenditures caused in compliance with board of health regulations, like similar payments for taxes, are in the nature of rent for the use of the demised premises;" and again, at page 340: "The lessor, then, had, at the date of the commencement of the action for the other portion of the rent, a right of action against the lessees for the amount of the sewer rates then due. The claim for the rent reserved in specified instalments and that for the amount of the rates constituted one indivisible demand or cause of action. The parties were the same, both claims arose out of the same contract and both sums were parts of the same rental or consideration for the use of the land. A lessor is not in such a case at liberty to split his claim and to sue for one part of the rent in one action and another part in another action."
"In its ordinary and natural usage, the word `rent' does not include an amount paid by the lessee as taxes, but an agreement to pay taxes upon the demised premises and other premises of the lessor may constitute a rent, and taxes which are assumed by the tenant as a part of the compensation for the use of the premises have been regarded as rent." 36 C.J. 291.
And the fact that the amount of taxes to be paid each year is uncertain does not alter the situation for, as said by the court in Re Spies-Alper Co., 231 Fed. 535, 537, in holding that the taxes covenanted to be paid by a lessee are in effect a part of the rent under the lease, "although the taxes which the lease provided that the tenant should pay were uncertain in amount at the beginning of any contract or calendar year, they were sure to be made certain and definite before the *Page 507 
time of payment would arrive; and the covenant to pay them was not a mere personal one, independent of the covenant reserving the rent, but was a part thereof. Undoubtedly, therefore, under the decisions in New Jersey they were rent and might be distrained for when they became due and payable."
"The payment of the taxes for the lessor under a covenant of this sort constitutes in reality merely a payment of the rent. As between the lessee and the lessor it is not material whether the former pays a certain stipulated sum for rent direct to the lessor out of which the latter will discharge his taxes or whether the lessee pays a smaller sum to the lessor and himself pays the taxes. The result to the lessee is always the same." 2 Underhill, Landlord  Tenant, Sec. 607.
"There is no question in our minds that payment of the taxes was part of the rent reserved by the lessors for the use of the premises. Otherwise there was no consideration for the agreement to pay them." Perrin  Smith Printing Co. v. Cook Hotel Excursion Co., 93 S.W. (Mo.) 337, 339.
The amount upon which the commissions involved were charged was money actually received, in cash, by the trustee. No question of moneys constructively received is presented in the case at bar. So, also, it is unnecessary to consider whether the government was compellable to accept payment of the taxes from the lessee. It may be assumed that one proper method of procedure would have been for the lessee to have paid the taxes direct to the government and that the government could have been compelled to accept the payment. Nevertheless, it is perfectly obvious that the procedure which was in fact followed in this instance by the parties was a proper one. The lessor, whose interest and title would have been jeopardized by nonpayment *Page 508 
of the taxes through neglect, inadvertence or for any other reason and who under our statutes was undoubtedly liable to the government and had an indisputable right to pay the taxes, promptly paid them direct to the government and then received the amount from the lessee. This method of procedure was acquiesced in by both of the parties interested and neither of them is now disputing it. It is true that under this method the cestuis quetrustent are made to bear additional commissions, but they, on the other hand, received additional service which was well calculated to preserve their title and protect their interests and was entirely in keeping with the terms of the lease and the duties of the trustee. The cases cited in the dissenting opinion recognize the right of the lessor, under similar covenants in leases, to recover, by suit, from the lessee the amount of the taxes, even without their first having been paid by the lessor. That which the lessor can with the aid of a suit lawfully compel the lessee to do, it can with equal propriety accept the performance of without suit.
In Pennsylvania, under a statute which provides that the court may allow reasonable fees to trustees for their services, it appears to be the custom to allow trustees five per cent commissions on the amount of moneys received by them, and the court in Re McCallum's Estate, 211 Pa. 205, which is the only case called to our attention involving the right of trustees to commissions on taxes paid by lessees under covenants in their leases, has directly held that such taxes are a part of the rent for the use of the demised premises and that trustees under such leases are therefore entitled to a commission upon the gross amount the tenants are required to pay. Replying to the contention made in that case, that such commissions were not properly chargeable, *Page 509 
the court said, p. 208: "The only other question is as to commissions on the income of the Chestnut street property prior to its sale. The testator was only one of three owners, and after his death it was rented for a sum which, with taxes, etc., which the tenants were required to pay, amounted to $20,000 per annum. The arrangement was obviously for the protection of the lessors as between themselves; and the obligation of the tenants, who in this respect simply bound themselves to act as agents for the lessors in paying part of what was, practically, their rent in discharge of the joint liability of the lessors, was quite as great as their liability to pay the balance, enforceable by action on the lease, at least, if not by distress. It was quite as beneficial to the estate of the testator as if the whole of its share of the $20,000 had been required to be paid in cash and one-third of the taxes afterwards paid from it. Under these circumstances, it is not easy to see why the accountants who secured the benefit of this lease for the estate of which they had the care should not receive the usual compensation of five per cent upon the gross amount required to be paid by the tenants; and as this was expressly conceded by the owners of two-thirds of the income, we think the objection on behalf of the minor owning the other third should have been overruled."
Inasmuch, therefore, as the taxes payable by the tenant in this case are, in our opinion, a part of the rental for the use of the demised premises, the trustee is entitled to charge the commission ordinarily allowed for the collection thereof, and the reserved question is answered in the affirmative.